Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2016

                                      No. 04-16-00636-CV

    Kevin W. LILES, Bryan K. Harris, Stuart R. White, James L. Ray and Kyle D. Giacco,
                              Appellants/Cross-Appellees

                                                 v.

                               Maria Isabel Serna CONTRERAS,
                                   Appellee/ Cross-Appellant

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVT001295 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        In response to our show cause order issued December 1, 2016, appellants filed a response
indicating that the fee for preparing the clerk’s record has been paid. Accordingly, the trial court
clerk is ORDERED to file the clerk’s record no later than 10 days from the date of this order.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court